TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 3, 2020



                                       NO. 03-19-00433-CV


           Magnolia Christian Church and Langston B. Williams, Jr., Appellants

                                                  v.

                                      Rex Bowers, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
          REVERSED AND DISMISSED -- OPINION BY JUSTICE SMITH;
                DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 22, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

dismissing the cause without reference to the merits of Bowers’s claims. Bowers shall pay all

costs relating to this appeal, both in this Court and in the court below.